Citation Nr: 0016039	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-01 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of zero percent for 
traumatic hyphema, left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry


REMAND

The veteran had active service from October 1976 to December 
1994.

The veteran has appealed a July 1998 rating decision in part 
of which the regional office (RO) granted service connection 
for traumatic hyphema of the left eye and assigned a zero 
percent rating for the associated disability.  He has 
asserted that his VA eye examination was inadequate.  He has 
also asserted that his vision from his service-connected left 
eye disorder has worsened since the June 1998 VA 
opthalmological examination.

The veteran's claim for a higher rating for his left eye 
disability is well grounded.  See Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  The duty to assist the veteran includes 
conduct of a thorough and contemporaneous medical examination 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
is a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).

The Board notes that the RO, in its statement of the case, 
has mistakenly characterized the issue as a claim for an 
increased rating for traumatic hyphema of the left eye, 
rather than an appeal of the initial rating for the eye 
disorder.  The United States Court of Veterans Appeal (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter referred to as the Court), in Fenderson v. West, 
12 Vet. App. 119 (1999), held, in part, that the RO never 
issued a statement of the case (SOC) concerning an issue, as 
the document adding that issue to the appeal mistakenly 
treated the claim as one for an increased evaluation for a 
service-connected disability rather than as a disagreement 
with the original rating award.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take all necessary 
steps to obtain copies of any records of 
VA or private treatment pertinent to the 
veteran's left eye disorder that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The veteran should be afforded a VA 
ophthalmalogical examination to assess 
his current disability from service-
connected left eye traumatic hyphema.  
All indicated tests and diagnostic 
studies must be performed.  The claims 
folder should be made available and be 
reviewed by the examiner.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim for a 
higher rating for the service-connected 
left eye disability.

4.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should correctly characterize the issue 
as entitlement to a rating in excess of 
zero percent for traumatic hyphema of the 
left eye.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


